DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2018/0048076).
In regards to claim 1, Wei discloses of an antenna structure, comprising: a first radiation member, including a first radiation portion (for example 130), a second radiation portion (for example 140), and a feeding portion (for example 120) electrically connected between the first radiation portion and the second radiation portion (for example see Fig 2); a second radiation member, including a third radiation portion (for example 150, a fourth radiation portion (for example 170), and a grounding portion (for example 110) electrically connected between the third radiation portion and the fourth radiation portion (see Fig 2), wherein the third radiation portion (150) and the first radiation portion (130) are separate from and coupled to each other, the third radiation portion (150) and the second radiation portion (140) are separate from and coupled to each other, and the fourth radiation portion (170) and the first radiation portion (130)  
In regards to claim 2, Wei discloses of the antenna structure according to claim 1, wherein the third radiation portion (150), the grounding portion (110), and the fourth radiation portion (170) form a surrounding region, and the first radiation member (130) is disposed in the surrounding region (for example see Fig 2).  
In regards to claim 3, Wei discloses of the antenna structure according to claim 1, wherein a connection position between the feeding member (190) and the feeding portion (120) is a feeding position, a first predetermined distance exists between the feeding position and an edge of the grounding portion (110), and a second predetermined distance exists between the feeding position and an edge of the fourth radiation portion (170), wherein the second predetermined distance is greater than the first predetermined distance (for example see Fig 2).  
In regards to claim 6, Wei discloses of the antenna structure according to claim 1, wherein the first radiation portion (130) has a first body, a first protruding body electrically connected to the first body and protruding toward the third radiation portion, and a first groove body recessed relative to the first body (for example see Fig 2).  
In regards to claim 10, Wei discloses of the antenna structure according to claim 1, wherein the third radiation portion (150) and the second radiation portion (140) are separate from and coupled to each other, and the third radiation portion (150) and the first radiation portion (10) are separate from and coupled to each other, to generate an operating frequency band having a frequency range between 698 MHz and 960 MHz (for example see 310, 320 and Figs 2-3 and Paragraphs 0015-0018).  
In regards to claim 12, Wei discloses of the antenna structure according to claim 1, wherein the second radiation portion (140) is capable of generating an operating frequency band having a frequency range between 2,300 MHz and 2,700 MHz (for example see 350 and Figs 2-3 and Paragraphs 0015-0018).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2018/0048076).
In regards to claim 7, Wei discloses of the antenna structure according to claim 1 as found within the explanation above, wherein a first predetermined gap exists between the fourth radiation portion (170) and the feeding portion (190, for example see Fig 2).

It has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or working ranges involves only routine skill in the art. (see In re Aller, 105 USPQ 233)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first predetermined gap as being within 1 mm and 3.5 mm to provide a mutual coupling of the two portions of the antenna structure to achieve the optimum output.
In regards to claim 8, Wei discloses of the antenna structure according to claim 1 as found within the explanation above, wherein a second predetermined gap (for example GC2) less than 5 mm exists between the first radiation portion (130) and the fourth radiation portion (170, for example see Fig 2 and Paragraph 0018).
However, Wei does not explicitly disclose of wherein the second predetermined gap is between 1 mm and 3.5 mm exists between the first radiation portion and the fourth radiation portion.  
It has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or working ranges involves only routine skill in the art. (see In re Aller, 105 USPQ 233)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the second predetermined gap as being within 1 mm and 3.5 .


Allowable Subject Matter
Claims 4-5, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art does not disclose of the antenna structure according to claim 1, wherein the second radiation portion has a first radiation body electrically connected to the feeding portion, a second radiation body electrically connected to the first radiation body and bent relative to the first radiation body, and a third radiation body electrically connected to the second radiation body and bent relative to the second radiation body, wherein the first radiation body has a first predetermined width, the second radiation body has a second predetermined width, and the third radiation body has a third predetermined width, wherein the second predetermined width is greater than the third predetermined width and the third predetermined width is greater than the first predetermined width, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 5 is also objected to as being dependent on claim 4.  
In regard to claim 9, the prior art does not disclose of the antenna structure according to claim 1, wherein the fourth radiation portion and the first radiation portion are separate from and coupled to each other, to generate an operating frequency band having a frequency range between 3,300 MHz and 3,800 MHz, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 11, the prior art does not disclose of the antenna structure according to claim 1, wherein the first radiation portion is capable of generating an operating frequency band having a frequency range between 1,450 MHz and 2,300 MHz and an operating frequency band having a frequency range between 5,100 MHz and 5,850 MHz, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 13, the prior art does not disclose of the antenna structure according to claim 1, wherein the second radiation portion and the third radiation portion are separate from and coupled to each other, to generate an operating frequency band having a frequency range between 4,600 MHz and 5,400 MHz, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON CRAWFORD/Primary Examiner, Art Unit 2844